DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2019 and 11/08/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because Fig. 21 step (5) is missing from the drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification

The disclosure is objected to because of the following informalities:
Fig. 4 element no. 211 is missing from the specification.
Page 17 lines 30-31 “antenna I/F 23” should read “antenna I/F 623”.
Fig. 5B element no. 712a is missing from the specification.
Appropriate correction is required.

Claim Objections

Claims 8, 10, 13, 14 and 17 are objected to because of the following informalities:  
Claim 8 line 22 limitation “request for provision the information…” should read “request for provision of the information…”.  
Claim 10 line 34 limitation “accept setting indicating...” should read “accept a setting
Claim 13 pg. 76 line 8 limitation “wherein the second circuitry of the information processing…” should read “wherein the second circuitry of the information processing terminal…”
Claim 14 pg. 76 line 33 limitation “…information processing terminalis” should read “…information processing terminal is”.
Claim 17 pg. 78 line 19 limitation “…configured to convert…and provides the image code” should read “…configured to convert…and provide the image code”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 include the limitations of “the information processing apparatus comprising first circuitry configured to provide information necessary for transmitting the reservation information to the information processing terminal”,  “providing, by the information processing apparatus, information necessary for transmitting the reservation information to the information processing terminal”, and “the information processing apparatus comprising circuitry to provide information necessary for the information processing terminal to receive reservation information of a resource”, respectively. The claims do not specify or define what the “information necessary for transmitting the reservation” entails. Dependent claims 2-4, 6-9, 13, and 17 refer to this information as “the information”, which is considered indefinite. Therefore claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) for being indefinite. Dependent claims 2-18 are also rejected under 35 U.S.C. 112(b) for being indefinite. For examination purposes, the information will be interpreted as any type of reservation information.
Claim 13 pg. 76 lines 8-9 include the limitation of “wherein the second circuitry of the information processing is implemented by causing at least a camera to capture the image code displayed”. Where is the image code displayed on? The claim does not specify where or on what device the image code is displayed. Therefore, claim 13 is rendered indefinite. For examination purposes, the image code displayed will be interpreted as display on a type of computing device separate from the meeting room terminal or information processing terminal.
Claim 14 pg. 76 lines 33-36 include the limitations of “wherein the second circuitry of the information processing terminalis further configured to receive the connection destination URL and the management ID included in the information, and transmit the management ID to the connection destination URL, to acquire communication setting information for acquiring the reservation information…”. Where is information processing terminal acquiring the communication setting information from? The claim does not specify the location of the communication setting information, therefore claim 14 
Claim 15 line 7 include the limitation of “accept designation of at least one resource of the one or more resources…”. There is improper antecedent basis for “designation”, and therefore the claim is rejected under 35 U.S.C. 112(b). Dependent claim 16 is also rejected. The limitation should state “accept a designation...” since “a designation” was not mentioned in any of the preceding claims. 
Claim 16 pgs. 77-78 lines 36-1 include the limitation of “the number of resources that have not yet succeeded…”. There is improper antecedent basis for “the number of resources” limitation because a number of resources was not introduced in any of the preceding claims. For examination purposes, “the number of resources…” will be interpreted as “a number of resources…”.
Claim 18 line 24 include the limitation of “captured by each of a plurality of information processing terminals”. There is improper antecedent basis for “a plurality of information processing terminals” limitation because “a plurality of information processing terminals” was already introduced in claim 18 line 14. For examination purposes “a plurality of information processing terminals” will be interpreted as “the plurality of information processing terminals”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 2012/0075068 A1).
As per claim 1, Walker teaches a resource reservation system comprising (Walker e.g. Fig. 1 meeting room reservation system 30 [0018]) : 
Walker teaches an information processing apparatus configured to manage reservation information of one or more resources; and (Walker e.g. Fig. 1, A meeting room reservation system includes a reservation server (i.e. information processing apparatus) configured to schedule reserved starting and ending times for the meeting room [0012].)
Walker teaches an information processing terminal configured to acquire the reservation information from the information processing apparatus, 10(Walker e.g. Figs. 1-2, The meeting room reservation system may further include a terminal (i.e. information processing terminal) to be positioned in the meeting room. The terminal and the reservation sever (i.e. information processing device) may communicate via a local area network (LAN) [0014]. The 
Walker teaches the information processing apparatus comprising first circuitry configured to provide information necessary for transmitting the reservation information to the information processing terminal, (Walker e.g. Fig. 3, the reservation server 36 (i.e. information processing apparatus) includes a scheduling module 40 (i.e. first circuitry) configured to schedule reserve starting and ending times and send reservation expiration notifications (i.e. reservation information). The scheduling module may be implemented using hardware (e.g., processor, memory, etc.) and/or software (i.e., computer-executable instructions embodied in a physical, tangible, non-transitory medium) components [0027].) 
Walker teaches the information processing terminal comprising second circuitry configured to receive the information provided by the first circuitry, 15(Walker e.g. Figs. 1-2 and 6; The terminal (i.e. information processing terminal) and the reservation sever (i.e. information processing apparatus) may communicate via a local area network (LAN) [0014]. The terminal may comprise a display, and the display may be configured to display the at least on reservation expiration notification [0014]. The terminal 38’ may be a laptop computer as in Fig. 2 [0032]. Fig. 6 wireless communication device 1000 (e.g. terminal/laptop) includes communication subsystems 1001 and 1020 (i.e. circuitry) and have the capability to communicate with other computer systems via the Internet [0038]-[0039].)
Walker teaches wherein the information processing terminal can acquire the reservation information from the information processing apparatus by using the information received by the second circuitry. (Walker e.g. The reservation server, via the scheduling module, may send reservation expiration notifications (i.e. reservation information) to the terminal 38’ (Fig. 2, [0027], and [0032]). The terminal may comprise a display, and the display may be configured to display the at least on reservation expiration notification [0014].)
As per claim 2, The resource reservation system according to claim 1, further comprising a 20display device configured to display the information provided by the first circuitry, wherein the second circuitry of the information processing terminal receives the information displayed on the display device. (Walker e.g. Figs. 1-2, The terminal may comprise a display, and the display may be configured to display the at least on reservation expiration notification [0014]. The reservation server, via the scheduling module (i.e. first circuitry), may send reservation expiration notifications (i.e. reservation information) to the terminal 38’ (Fig. 2, [0027], and [0032]).) 
As per claim 4, Walker teaches the resource reservation system according to claim 1, wherein the second circuitry of the information processing terminal is further configured to acquire the reservation information from the information processing apparatus by using the information. (Walker e.g. The reservation server may be configured to send at least one reservation expiration notification to the terminal ([0014] and [0032]). The reservation expiration notification may take the form of a countdown clock shown on the display which indicates how much time is left before the reserved ending time for the meeting [0032].) 
As per claim 5, Walker teaches the resource reservation system according to claim 1, 73Client Ref. No. FN201902459 wherein the information provided by the first circuitry of the information processing apparatus includes at least one of address information of the information processing apparatus, authentication information for authenticating the information processing terminal by the information processing apparatus, identification information 5of the resource, and a name of the resource. (Walker e.g. The reservation server is configured to store and retrieve meeting reservation information (e.g. room identification (ID), starting times, ending times, etc.) [0022]. The ID of the RFID sensor 31 associated with a given meeting room may therefore be used by the reservation server to identify the given meeting room from among the other rooms [0023].)
As per claim 19, Walker teaches a terminal setting method performed by a resource reservation system comprising an information processing apparatus configured to manage reservation 30information of a resource and an information processing terminal configured to acquire the reservation information from the information processing apparatus, the method comprising (Walker e.g. Figs. 1-2, Figs. 1-2,  Meeting room reservation system 30 include at least RFID sensors positions adjacent to a meeting room, a plurality of mobile wireless communication devices, and a reservation server (i.e. information processing apparatus) configured to scheduled reserved starting and ending times for the meeting room [0012]. The meeting room reservation system may further include a terminal (i.e. information processing terminal) to be positioned in the meeting room (Fig. 2 and [0014]). A meeting room reservation method may include scheduling reserved starting and ending times for a meeting room with a reservation server, and tracking checked-in mobile wireless communications devices with the reservation server based upon radio frequency identification (RFID) communication between the mobile wireless communications devices and at least one 
Walker teaches providing, by the information processing apparatus, information necessary for transmitting the reservation information to the information processing terminal; and  35(Walker e.g. The reservation server, via the scheduling module, may send reservation expiration notifications (i.e. reservation information) to the terminal 38’ (Fig. 2, [0027], and [0032]). The terminal may comprise a display, and the display may be configured to display the at least on reservation expiration notification [0014].)
Walker teaches receiving, by the information processing terminal, the information provided by the information processing apparatus, 79Client Ref. No. FN201902459 wherein the information processing terminal can acquire the reservation information from the information processing apparatus using the received information
As per claim 20, An information processing apparatus communicably connected to, via a network, 5an information processing terminal, the information processing apparatus comprising circuitry to provide information necessary for the information processing terminal to receive reservation information of a resource, (Walker e.g. Figs. 1-3, The terminal (i.e. information processing terminal) and the reservation sever (i.e. information processing apparatus) may communicate via a local area network (LAN) [0014]. The reservation server 36 (i.e. information processing apparatus) includes a scheduling module 40 (i.e. first circuitry) configured to schedule reserve starting and ending times and send reservation expiration notifications. The scheduling module may be implemented using hardware (e.g., processor, memory, etc.) and/or software (i.e., computer-executable instructions embodied in a physical, tangible, non-transitory medium) components (Fig. 3 and [0027]). The reservation server, via the scheduling module, may send reservation expiration notifications (i.e. reservation information) to the terminal 38’ (Fig. 2, [0027], and [0032]). The terminal may comprise a display, and the display may be configured to display the at least on reservation expiration notification [0014].)
Walker teaches wherein the information processing terminal receives the information provided by the circuitry of the information processing apparatus, and  10(Walker e.g. The reservation server, via the scheduling module, may send reservation expiration notifications (i.e. reservation information) to the terminal 38’ (Fig. 2, [0027], and [0032]).)
Walker teaches wherein the information processing terminal can acquire the reservation information using the received information. (Walker  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2012/0075068 A1) in view or Turner et al. (US 8,887,262 B1).
As per claim 3, Walker teaches the resource reservation system according to claim 2, Walker does not explicitly teach, however, Turner teaches further comprising a 25registration terminal configured to display a web page of the information processing apparatus, wherein the display device is provided with the registration terminal, and wherein the second circuitry of the information processing terminal receives the information displayed on the display device of the registration terminal. (Turner e.g. Figs. 1 and 3, The system 100 includes a computing device 105 (i.e. registration terminal) that uses data encoded in a QR Code(R) to connect to a server through local area network (LAN) access point and customize the configuration of the computing device for a particular user (col. 2 lines 51-55).  The created QR Code 110 may be displayed on the display screen of the teacher's computing device's 105 (col. 6 lines 30-32). Computing device 105 (i.e. registration terminal)  may be a tablet computer, a smartphone, or a laptop computer (col. 3 lines 12-15). A student desiring to configure a second computing device (i.e. information processing terminal) may then simply scan the QR code 110 generated and displayed on the teacher’s computing device (col. 6 lines 32-35). Fig. 3 is a series of examples of screenshots (web-based) during a configuration process for a computing device. Screen shot 310 is an example welcome screen, screenshot 320 is an example QR scanner display, and screenshot 320 is an example login screen (col. 9 lines 12-16). Fig. 3 screenshot 330 depicts a login page for an authentication server (col. 9 lines 50-51). The computing device 105 may then communicate with device management server 135 to register and receive configuration information as in Fig. 1 state (f) (col. 5 lines 42-44). The Examiner submits that the teacher’s computing device 105 is considered the registration terminal that provides a QR code for the student’s device, the information processing terminal to gain access to the authentication and management server, the information processing apparatus, via the login information provided which is received by the authentication server (i.e. information processing apparatus).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Walker’s room reservation system to include a registration terminal and process as taught by Turner in order to allow an organization to maintain control of which devices have access to its LAN (i.e. network) (col. 7 lines 23-25).
As per claim 6, Walker in view of Turner teach the resource reservation system according to claim 3, Walker does not explicitly teach, however, Turner teaches wherein the first circuitry of the information processing apparatus is further configured to convert the information into an image code and provides the image code.(Turner e.g. Fig. 1, The system 100 includes a computing device 105 that uses data encoded in a QR Code(R) to connect to a server through local area network (LAN access point and customize the configuration of the computing device for a particular user (col. 2 lines 51-55). The QR Code card 115 and user specific QR Code 110 is generated from a spreadsheet 118 using computer 116 (i.e. information processing apparatus) and printer 117 (col. 3 lines 3-5). The QR code encoding the user specific data may be generated with a second computing device, the QR code may be displayed on a display of the second computing device, and scanning the QR code may include scanning the QR code displayed on the display of the second computing device using the QR scanner (col. 2 lines 10-15).) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Walker’s room reservation system to 
As per claim 7, Walker teaches the resource reservation system according to claim 1, Walker does not explicitly teach, however, Turner teaches wherein the first circuitry of the information processing apparatus is further configured to: encrypt the information; and 15provide the encrypted information. (Turner e.g. Fig. 1 Computer 116 (i.e. information processing apparatus) may be a laptop computer, desktop computer, or tablet computer and is used to run a QR Code generating application. The application receives an electronic data file 118 (e.g. a CSV or XML file) detailing user information as input and generates user specific QR Code 110 based on the information contained in the electronic data file 118 (col. 4 lines 4-11). The application may encrypt the user specific data before encoding it in a QR Code (col. 4 lines 41-44). The QR code may printed on a card and/or displayed on a display of the second computing device (col. 2 lines 8-13).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Walker’s room reservation system to include encrypting information in a QR code as taught by Turner in order to allow an organization to provide a user with network access without disclosing the network password (or information) to the user (col. 7 lines 21-23).
As per claim 8, Walker in view of Turner teach the resource reservation system according to claim 6, Walker does not teach, however, Turner teaches wherein the first circuitry of the information processing apparatus is further configured to provide the image code converted from the information, in response to 20receiving, from the registration terminal configured to receive designation of at least one resource of the one or more resources and a request for provision of the information, a request for provision the information of a particular resource of the one or more resources. (Turner e.g. The created QR Code 110 may be displayed on the display screen of the teacher's computing device's 105 (i.e. registration terminal) (col. 6 lines 30-32). A student desiring to configure a second computing device (i.e. information processing terminal) may then simply scan the QR code 110 generated and displayed on the teacher’s computing device (i.e. registration terminal) (col. 6 lines 32-35). User specific data that is encoded in the QR code is extracted from the scanned QR code. The computing device is configured to access a local area network based on the user specific data extracted from the scanned QR code. Configuring the computing device using the received configuration information may include loading content on the computing device, and the content may be determined from the received user specific configuration information. Configuring the computing device using the received configuration information may include setting policies on the computing device based on the received user specific configuration information. (col. 1 lines 52-59).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Walker’s room reservation system to include a registration terminal and process as taught by Turner in order to allow an organization to maintain control of which devices have access to its LAN (i.e. network) (col. 7 lines 23-25).
As per claim 9, Walker in view of Turner teach the resource reservation system according to claim 8, 25Walker does not explicitly teach, however, Turner teaches wherein the second circuitry of the information processing terminal is further configured to: authenticate a user; and receive the information from the registration terminal, when authentication of the user is successful. (Turner e.g. Fig. 1, The created QR Code 110 may be displayed on the display screen of the teacher's computing device's 105 (i.e. registration terminal) (col. 6 lines 30-32). A student desiring to configure a second computing device (i.e. information processing terminal) may then simply scan the QR code 110 generated and displayed on the teacher’s computing device (i.e. registration terminal) (col. 6 lines 32-35). The student may be requested to enter their login credential on the teacher’s computing device 105 (i.e. registration terminal) before the application will generate the student’s QR code (col. 6 lines 42-45). The computing device 105 (i.e. information processing terminal) communicates with authentication server 132 through the LAN access point 125 and over network(s) 130. (col. 5 lines 27-29). Authentication server 132 may be used to authenticate a user's identity from user authentication credentials (e.g. a username or e-mail address and password) and to send an authentication indication, such as a token, to device management server 135 (col. 3 lines 55-61). During state (f) in Fig.1, The computing device 105 may then communicate with device management server 135 to register and receive configuration information (col. 5 lines 42-44). The Examiner submits that the information received from the registration terminal is the QR code which provided access to the configuration information. )
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Walker’s room reservation system to 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624